Exhibit 99.1 E A R N I N G SR E L E A S E Press Contacts: Gary R. Shook, President & CEO 540-687-4801 or pres@middleburgbank.com Raj Mehra, EVP & CFO 540-687-4816 or cfo@middleburgbank.com Jeffrey H. Culver, EVP & COO 703-737-3470 or coo@middleburgbank.com MIDDLEBURG FINANCIAL CORPORATION ANNOUNCES SECOND QUARTER 2012 RESULTS MIDDLEBURG, VA. – July 31, 2012 – Middleburg Financial Corporation (the “Company”) (Nasdaq: MBRG), today announced net income of $1.8 million or $0.25 per share for the second quarter of 2012. “The second quarter results demonstrate the trend toward improved earnings at Middleburg Bank as well as at subsidiaries Southern Trust Mortgage and Middleburg Investment Group,” commented Gary R. Shook, president and CEO of Middleburg Financial Corporation. “Moreover, we continue to take advantage of this market cycle as an opportunity to attract high level talent in each of our business lines.While we are certainly pleased with the Company’s progress this quarter and with year to date results, we recognize that we must continue our efforts to improve asset quality, increase loan growth, and improve our efficiency.” Second Quarter 2012 Highlights: · Net income of $1.8 million or $0.25 per diluted share, compared to $1.2 million or $0.17 per diluted share for the second quarter of 2011; · Net interest margin of 3.57%, compared to 3.78% for the second quarter of 2011; · Gain-on-sale revenue from mortgages increased 89.7% compared to the second quarter of 2011; · Total revenue of $16.8million, an increase of 20.2%over the second quarter of 2011; · Total assets of $1.2 billion, an increase of 2.2% over December 31, 2011; · Deposits increased by $45.4 million or 4.9% since December 31, 2011; · Provision for loan losses decreased by 32.8% compared to second quarter of 2011; and · Capital ratios continue to be strong: Tangible Common Equity Ratio of 8.6%, Total Risk-Based Capital Ratio of 14.9%, Tier 1 Risk-Based Capital Ratio of 13.7%, and a Tier 1 Leverage Ratio of 9.0% at June 30, 2012. Total Revenue Total revenue was $16.8 million in the quarter ended June 30, 2012 compared to $15.7 million in the quarter ended March 31, 2012, representing an increase of 6.8%, and $14.0 million in the quarter ended June 30, 2011, representing an increase of 20.2%. 1 Net interest income was $9.7 million during the three months ended June 30, 2012, which was 2.4% lower than the quarter ended March 31, 2012 and an increase of 2.9% compared to the quarter ended June 30, 2011. The yield on average earning assets was 4.40% for the quarter ended June 30, 2012 compared to 4.56% for the previous quarter and 4.86% for the quarter ended June 30, 2011, representing a decrease of 16 basis points from the previous quarter and a decrease of 46 basis points from the quarter ended June 30, 2011.The decrease in yields on earning assets in the second quarter of 2012 compared to the previous quarter was primarily due to a large increase in cash balances at the end of the second quarter combined with a decline in yields on loans. The decrease in the yield on earning assets from the quarter ended June 30, 2011 reflected a 40 basis point decrease in the yield on the loan portfolio and a decrease of 59 basis points in the yield on the securities portfolio. The average cost of interest bearing liabilities was 1.00% for the quarter ended June 30, 2012, compared to 1.06% in the previous quarter, and 1.26% for the quarter ended June 30, 2011, representing a decrease of 6 basis points from the previous quarter and a decrease of 26 basis points from the quarter ended June 30, 2011.Costs for wholesale borrowings decreased by 4 basis points during the quarter, while costs for retail deposits decreased by 4 basis points during the same period.The decline in the cost of retail deposits during the quarter ended June 30, 2012, compared to the previous quarter, was primarily due to reductions in interest expenses related to interest bearing non maturity deposits. Lower rates also allowed us to refinance maturing brokered deposits and Federal Home Loan Bank advances during the quarter. Cost of funds is calculated by dividing annualized total interest expense by the sum of average interest bearing liabilities and average demand deposits. Cost of funds was 0.86% for the quarter ended June 30, 2012 compared to 0.91% for the quarter ended March 31, 2012, a decrease of 5 basis points from the previous quarter. The net interest margin for the three months ended June 30, 2012 was 3.57%, compared to 3.69% for the previous quarter, and 3.78% for the quarter ended June 30, 2011, representing a decrease of 12 basis points from the previous quarter and a decrease of 21 basis points compared to the quarter ended June 30, 2011. The Company’s net interest margin is not a measurement under accounting principles generally accepted in the United States, but it is a common measure used by the financial services industry to determine how profitably earning assets are funded. The Company’s net interest margin is calculated by dividing tax equivalent net interest income by total average earning assets.Tax equivalent net interest income is calculated by grossing up interest income for the amounts that are non-taxable (i.e., municipal income) then subtracting interest expense. The tax rate utilized is 34%. Details on the calculation of the net interest margin are included in the “Key Statistics” table. Non-interest income increased by $1.3 million or 22.5% when comparing the quarter ended June 30, 2012 to the previous quarter and increased by $1.1 million or 18.7% compared to the quarter ended June 30, 2011. The primary reason for the higher non-interest income in the second quarter of 2012 relative to the prior quarter was higher gain-on-sale revenues from the Company’s mortgage operations. Southern Trust Mortgage originated $232.3 million in mortgage loans during the quarter ended June 30, 2012 compared to $210.8 million originated during the previous quarter, and $153.0 million originated during the quarter ended June 30, 2011, an increase of 10.2% compared to the previous quarter and an increase of 51.8% when comparing calendar quarters.Gains on mortgage loan sales increased by 34.1% when comparing the quarter ended June 30, 2012 to the previous quarter.Gains on mortgage loan sales increased by 89.7% when comparing the quarter ended June 30, 2012 to the quarter ended June 30, 2011.Gains on mortgage loan sales included in the accompanying statements of income are presented net of originator commissions incurred to originate the loans. 2 The revenues and expenses of Southern Trust Mortgage for the three month periods ended June 30, 2012 and June 30, 2011 are reflected in the Company’s financial statements on a consolidated basis following generally accepted accounting principles in the United States.The outstanding equity interest not held by the Company is reported on the Company’s balance sheets as “Non-controlling interest in consolidated subsidiary” and the earnings or loss attributable to the non-controlling interest is reported on the Company’s statements of income as “Net (income) / loss attributable to non-controlling interest.” Trust and investment advisory service fees earned by Middleburg Trust Company (“MTC”) increased by 6.3% when comparing the quarter ended June 30, 2012 to the previous quarter, and increased by 5.0% compared to the quarter ended June 30, 2011.Trust and investment advisory fees are based primarily upon the market value of the accounts under administration. Total consolidated assets under administration by MTC were at $1.3 billion at June 30, 2012, a decrease of 1.0% relative to March 31, 2012 and an increase of 5.0% relative to June 30, 2011. Net securities gains were $148,000 during the quarter June 30, 2012 compared to $140,000 during the previous quarter and $87,000 during the quarter ended June 30, 2011. Non-Interest Expense Non-interest expense in the second quarter of 2012 was unchanged compared to the previous quarter and increased by 2.8% compared to the quarter ended June 30, 2011. Salaries and employee benefit expenses increased by $149,000 or 2.0% when comparing the second quarter of 2012 to the previous quarter. Salaries and employee benefits increased by $1.0 million or 16.3% versus the second quarter of 2011 due to increased compliance and operational salaries at the Company’s mortgage subsidiary.Expenses related to Other Real Estate Owned (OREO) increased by $588,000 or 206% when comparing the second quarter of 2012 to the previous quarter. Advertising expenses increased by $147,000 or 49.0% during the quarter. The Company’s efficiency ratio was 72.7% for the second quarter of 2012, compared to an efficiency ratio of 76.5% for the second quarter of 2011.The efficiency ratio is not a measurement under accounting principles generally accepted in the United States.The Company calculates its efficiency ratio by dividing non interest expense (adjusted for amortization of intangibles, other real estate expenses, and non-recurring one-time charges) by the sum of tax equivalent net interest income and non interest income excluding gains and losses on the investment portfolio.The tax rate utilized in calculating tax equivalent amounts is 34%. The Company calculates and reviews this ratio as a means of evaluating operational efficiency.Prior to March 31, 2012, the Company did not exclude amortization of intangibles and other real estate expenses from total non-interest expense.The efficiency ratios for the periods ended December 31, 2011 and prior and included in tables in this release have been restated for consistent presentation. Asset Quality and Provision for Loan Losses The provision for loan losses in the quarter ended June 30, 2012 was $730,000 compared to a provision of $792,000 in the previous quarter and a provision of $1.1 million in the quarter ended June 30, 2011, representing a decrease of 7.8% from the previous quarter and a decrease of 32.8% from the quarter ended June 30, 2011. The Allowance for Loan and Lease Losses (ALLL) was $14.9 million representing 2.18% of total portfolio loans outstanding at June 30, 2012 and at March 31, 2012. Loans that were delinquent for more than 90 days and still accruing were $1.4 million as of June 30, 2012 compared to $167,000 as of March 31, 2012. 3 Non-accrual loans were $18.8 million at the end of the second quarter compared to $22.3 million as of March 31, 2012, representing a decrease of 15.5% during the second quarter of 2012. Troubled debt restructurings that were performing as agreed were $4.3 million at the end of the second quarter compared to $4.0 million as of March 31, 2012. Other Real Estate Owned (OREO) was $13.3 million as of June 30, 2012 compared to $12.1 million as of March 31, 2012, representing an increase of 10.3% during the second quarter. Total non-performing assets were $37.8 million or 3.1% of total assets at June 30, 2012, compared to $38.6 million or 3.2% of total assets as of March 31, 2012. Total Consolidated Assets Total assets at June 30, 2012 were $1.2 billion, an increase of 1.3% from March 31, 2012. Total portfolio loans increased by $3.5 million or 0.5% in the second quarter of 2012. The securities portfolio (excluding restricted stock) decreased by $9.1 million or 2.8% in the second quarter relative to the previous quarter. Balances of mortgages held for sale decreased by $13.1 million or 16.1% in the second quarter of 2012 compared to the previous quarter.Cash balances and deposits at other banks increased by 75% in the second quarter of 2012 compared to the previous quarter. Deposits and Other Borrowings Total deposits increased by $23.5 million or 2.5% in the second quarter.Brokered deposits, including CDARS program funds, were $85.8 million at June 30, 2012, down 15% from March 31, 2012. FHLB advances were $77.9 million at June 30, 2012, compared to $82.9 million in advances at March 31, 2012. Equity and Capital Total shareholders’ equity at June 30, 2012 was $109.9 million, compared to shareholders’ equity of $107.9 million as of March 31, 2012. Retained earnings at June 30, 2012 were $43.8 million compared to $42.4 million at March 31, 2012. The book value of the Company’s common stock at June 30, 2012 was $15.57 per share. The Company’s total risk-based capital ratio continued to increase to 14.9% as of June 30, 2012 from 14.8% at March 31, 2012 and 14.7% at December 31, 2011.The Tier 1 risk-based capital ratio also increased from 13.5% at December 31, 2011 to 13.7% at June 30, 2012 and the Tier 1 Leverage Ratio increased to 9.0% from 8.8% at December 31, 2011. As depicted in the following table, the Company’s risk-based capital ratios remain well above regulatory minimum capital ratios: 4 MIDDLEBURG FINANCIAL CORPORATION Risk-Based Capital Ratios June 30, 2012 MFC Regulatory Excess Minimum MFC over Requirement Ratios Minimum Tier 1 Leverage Ratio 4.0% 9.0% 5.0% Tier 1 Risk-Based Capital Ratio 4.0% 13.7% 9.7% Total Risk-Based Capital Ratio 8.0% 14.9% 6.9% (1) Under the regulatory framework for prompt corrective action. Caution about Forward Looking Statements Certain information contained in this discussion may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements relate to the Company’s future operations and are generally identified by phrases such as “the Company expects,” “the Company believes” or words of similar import.Although the Company believes that its expectations with respect to the forward-looking statements are based upon reliable assumptions within the bounds of its knowledge of its business and operations, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. For details on factors that could affect expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, and other filings with the Securities and Exchange Commission. About Middleburg Financial Corporation Middleburg Financial Corporation is headquartered in Middleburg, Virginia and has two wholly owned subsidiaries, Middleburg Bank and Middleburg Investment Group, Inc. Middleburg Bank serves communities in Virginia with financial centers in Ashburn, Gainesville, Leesburg, Marshall, Middleburg, Purcellville, Reston,Richmond, Warrenton and Williamsburg. Middleburg Investment Group owns Middleburg Trust Company, which is headquartered in Richmond, Virginia with offices in Middleburg, Alexandria and Williamsburg. Middleburg Financial Corporation is also the majority owner of Southern Trust Mortgage, which is based in Virginia Beach and provides mortgages through 17 offices in 11 states. 5 MIDDLEBURG FINANCIAL CORPORATION Consolidated Balance Sheets (In thousands, except for share and per share data) (Unaudited) (Unaudited) June 30, March 31, December 31, ASSETS Cash and due from banks $ $ $ Interest-bearing deposits with other institutions Total cash and cash equivalents Securities available for sale Loans held for sale Restricted securities, at cost Loans receivable, net of allowance for loan losses of $14,969 at June 30, 2012, $14,861 at March 31, 2012, and $14,623 at December 31, 2011 Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $1,982 at June 30, 2012, $1,492 at March 31, 2012, and $1,522 at December 31, 2011 Prepaid federal deposit insurance Accrued interest receivable and other assets TOTAL ASSETS $ $ $ LIABILITIES Deposits: Non-interest-bearing demand deposits $ $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Securities sold under agreements to repurchase Short-term borrowings FHLB borrowings Subordinated notes Accrued interest payable and other liabilities Commitments and contingent liabilities - - - TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock ($2.50 par value; 20,000,000 shares authorized, 7,052,554, 7,005,315 and 6,996,932 issued and outstanding at June 30, 2012, March 31, 2012, and December 31, 2011, respectively) Capital surplus Retained earnings Accumulated other comprehensive income Total Middleburg Financial Corporation shareholders' equity Non-controlling interest in consolidated subsidiary TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ 6 MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Income (In thousands, except for per share data) Unaudited Unaudited For the Six Months For the Three Months Ended June 30, Ended June 30, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 89 72 45 36 Interest on deposits in banks and federal funds sold 49 60 25 33 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 84 69 Interest on short-term borrowings 89 53 Interest on FHLB borrowings and other debt Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Trust services income Gains on loans held for sale Gains on securities available for sale, net 87 Total other-than-temporary impairment losses ) ) ) - Portion of loss recognized in other comprehensive income 46 16 36 - Net other than temporary impairment losses - (1 ) - - Commissions on investment sales Fees on mortgages held for sale 64 87 Other service charges, commissions and fees Bank-owned life insurance Other operating income (expense) 12 (2 ) ) Total noninterest income NONINTEREST EXPENSE Salaries and employees' benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income before income taxes Income tax expense NET INCOME Net (income) loss attributable to non- controlling interest ) ) Net income attributable to Middleburg Financial Corporation $ Earnings per share: Basic $ Diluted $ Dividends per common share $ 7 QUARTERLY SUMMARY STATEMENTS OF INCOME MIDDLEBURG FINANCIAL CORPORATION (Unaudited. Dollars in thousands except per share data) For the Three Months Ended Jun. 30, 2012 Mar. 31, 2012 Dec. 31, 2011 Sep. 30, 2011 Jun. 30, 2011 Interest and Dividend Income Interest and fees on loans $ Interest on tax-exempt investment securities - Interest and dividends on securities available for sale Taxable Tax Exempt Dividends 45 44 36 36 36 Interest on deposits in banks and federal funds sold 25 24 20 30 33 Total interest and dividend income $ Interest Expense Interest on deposits $ Interest on securities sold under agreements to repurchase 84 83 84 84 69 Interest on short-term borrowings 89 58 53 Interest on FHLB borrowings and other debt Total interest expense $ Net interest income $ Provision for loan losses Net interest income after provision for loan losses $ Non-Interest Income Trust services income $ Service charges on deposit accounts Net gains on securities available for sale (1) 87 Total other-than-temporary impairment gain (loss) on securities ) ) 6 ) - Portion of (gain) loss recognized in other comprehensive income 36 10 (9
